OPINIOlSf of the Court, by
Ch. J. Boren.
This wag a bill filed by Helm against Morrison to obtain the payment of money which the former had lent to the latter upon an agreement, which, from the statement made in the bill, is clearly usurious. On a final hearing the court below decreed Morrison to pay the principal without interest, and gave him his costs against Helm. From that decree Morrison has appealed to this court.
The decree would have been correct, had Morrison been the complainant, seeking relief against the contract; but as Helm was complainant, it was evidently erroneous to give him any relief upon a contract which was made contrary to the express prohibition of the statute against usury. This point was decided in the case of Richardson vs. Brown, 3 Bibb 207; and that decision is in strict conformity to the doctrine to be found in the English books. — 4 Foub. 25.
The decree must be reversed with costs, and the cause remanded that &0 bill may be dismissed with costs.